Citation Nr: 1519413	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-22 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






REMAND

The Veteran served on active duty from August 1973 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the above matter.

The Veteran contends that his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  He is service connected for postoperative residuals of reconstruction of right knee ligaments, rated as 30 percent disabling and a mood disorder secondary to service-connected residuals of reconstruction of right knee ligaments, rated as 50 percent disabling.  His combined rating is 70 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

In December 2009, a VA examiner provided an opinion regarding whether the Veteran's service-connected postoperative residuals of reconstruction of right knee ligaments renders him unable to obtain or maintain substantially gainful employment.  The VA examiner opined that the Veteran was capable of sedentary to light duty employment only.

Along with his May 2010 Notice of Disagreement (NOD), the Veteran submitted an April 2010 letter by his Vocational Rehabilitation Counselor, D. S., who stated that the Veteran was determined to be infeasible for vocational training and gainful employment under the Vocational Rehabilitation and Employment Program due to the severity of his service-connected and non-service-connected disabilities.  He also stated that the Veteran had been diagnosed with high blood pressure and arthritis, and that "medical documentation found in the private sector suggested that the Veteran's service and non-service-connected disabilities had worsened."
In December 2012, the Veteran was afforded a VA mental disorders examination in December 2012 to determine whether his service-connected mood disorder renders him unable to obtain or maintain substantially gainful employment.  He was noted to have depressed mood and was assigned a Global Assessment of Functioning (GAF) score of 80.  Regarding the Veteran's current capacity for occupational functioning, the examiner stated that based on his documented and subjectively reported symptoms of psychiatric disability exclusively, the Veteran did not appear to meet the VA criteria for total occupational and social impairment.  Symptoms associated with total occupational and social impairment were not associated with the Veteran's service-connected mental health condition.

The Veteran was also afforded a VA joints examination in December 2012 to determine the severity of his service-connected right knee disability.  He was noted to have mild functional limitations status post his right knee reconstruction.  He reported that he used a right knee brace for all weight bearing activities and typically used a straight cane to limit pressure on his right knee.  X-rays revealed degenerative arthritis.  The Veteran reported that his right knee limited his ability to bend, lift, and walk. 

In an October 2014 letter by Dr. L. L. of the Panama City Beach Community Based Outpatient Clinic (CBOC), it was noted that the Veteran had been receiving treatment there since December 2008 for a mood disorder secondary to his medical conditions.  She noted that he was medically retired from the United States Postal Service in November 1990 secondary to his medical conditions and she opined that his mood disorder was impacted by his medical conditions.  She indicated that he was evaluated by Vocational Rehabilitation in 2009 and it was deemed that it was not feasible to retrain him for any position, as he was deemed unemployable.  She continued to say that when considering all information in this case, and due to his depressive symptomatology from the mood disorder, the Veteran would not be able to gain or sustain employment in any capacity. 

In consideration of the above, with particular consideration of the recent October 2014 favorable opinion by Dr. L. L., the Board finds that another VA examination would be helpful to assess the combined effects of his service-connected disorders on his ability to obtain or maintain employment consistent with his education and occupational experience.  In particular, the Board notes that there appears to be a stark disparity between the December 2012 VA examiner's report, who assigned a GAF score of 80, and Dr. L. L's October 2014 characterization of the Veteran's service-connected mood disorder on his ability to obtain or maintain employment.  As such, further inquiry and explanation by an appropriate medical professional is necessary to reconcile the differences in opinion.  

Lastly, an effort should be made to obtain any records pertaining to ongoing psychiatric and right knee treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records, specifically including any and all VA records from the Panama City Beach CBOC, since 2008, and associate them with the virtual claims file.

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. The Veteran must be afforded an examination to determine the combined effects of his service-connected disorders on his ability to obtain or maintain employment consistent with his education and occupational experience.  The virtual claims file, to include all records on Virtual VA and VBMS must be made available to the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran a full work and education history.  Based on a review of the evidence of record, the examination findings, the Veteran's statements as to the functional effects of his service-connected disorders, and the Veteran's education and occupational experience, the examiner must provide an opinion as to whether the Veteran's service-connected disorders preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without any consideration to his age or to any impairment caused by non-service-connected disabilities.  

The VA examiner should provide an explanation for each opinion expressed and reconcile that opinion with all pertinent evidence of record.  In particular, the VA examiner should address the December 2012 VA report and the October 2014 medical opinion by Dr. L. L. when providing an opinion on the impact of the Veteran's service-connected mood disorder on his ability to obtain or maintain employment.

3. After completing the development requested above, readjudicate the claim on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

